Title: To George Washington from Brigadier General John Sullivan, 16 May 1776
From: Sullivan, John
To: Washington, George



My Dear General
Albany May 16th 1776

I this moment Returned from Still water where I have been To give Some Dire[c]tions about Conveying the provisions forward to our Troops in Canada immediately upon the Receipt of The Letters which I forwarded to your Excellencey I Draughted a number of men for the Batteaus from the Regiments here being well Convinced that the men appointed for that purpose would not in a year Carry forward provisions Enough to Last our Troops a month I Sent off all the Batteaus to half moon (the night the Express arrived) well Loaded with

Pork our men tho unacquainted with the River carried up the Batteaus & Returned again Early in the morning I had them immediately Loaded & Sent off again. when I had ordered them Constantly to make two trips in 24 hours I thought best to proceed up the River to See whether it went from thence without being Delayed by the Indolence of Such Rascally Batteau men & waggoners as we are Cursed with in this City. when I arrived at half moon (about twelve miles from hence) Early on the 15 Inst. to my Surprize I found three hundred Barrels (which I had Sent forward) Lying on the Beach without any teams to Carry them to Still water about twelve miles further I Enquired for the waggon master & was Informed he was at his own House About Six miles off I Immediately wrote him of the Necessity of his Exerting himself at this time I heard of Some waggons ready to Enter the Service at New City I immediately ordered the Commissary there to Send for & Employ them. I then proceeded the Same Day to Still water there I found Some Batteaus Setting off with one oar and a paddle Some indeed had neither Some of them making one trip to Saratoge Falls in a Day & Some but one in two Days Though the Distance is but Sixteen miles & the water not half So Rapid as between this & half moon I immediately Draughted a number of water men from Colo. Windes Regiment for the Batteaus ordered a party to make proper oars & Paddles and with the assistance of the overseer there Contrived matters So that two trips may be made in twenty four hours (at Least Double the number they have heretofore made) I wrote an Account of the Steps I had taken to General Schuyler and on my Return this Day was happy to find the waggoners formerly Employed in the Service Exerting themselves with a number of new ones who had Joined them, in a manner Really astonishing I met in twelve miles Riding a hundred & thirty Barrells of Pork in waggons many of which were Doubtless at Still water by 12 of Clock and I Doubt not Double the number will go on tomorrow and I Shall do Every thing in my power to Encrease the number from Day to Day till the provisions are gone when I hope to follow with all possible Expedition to assist our friends in Canada—I Laid the matter before the Committee here who were kind Enough to Collect a number of Strong waggons to go through to Lake George without any water Carriage at all—I find now that we

have Sent off great Part of our Pork & in two Days more we Shall have none to Send unless it arrives from New york—your Excellencey will give Such Directions about this matter as you may think proper—assure yourself my Dear General that nothing Shall be wanting on my part to forward the Business here & believe me to be with the most profound Respect your Excellenceys most obedt Servt

Jno. Sullivan

